Conley Byrd, Justice. Appellant Artie G. Burnett filed a claim for workmen’s compensation claiming that she was twice injured in the employment of appellee St. Mary’s Hospital in October-November 1970. The October injury was alleged to be a fall down a stairway and the November injury was alleged to have occurred while lifting a bed rail. Before commencement of the hearing before the referee she amended her claim to state that the fall occurred during November and that the bed rail incident occurred in March 1971. The hospital admitted that claimant fell on the stairs in November but denied that her present condition was a result of the fall. Appellant testified as to the fall and the bed rail incident and stated that her present complaints were a result of those incidents. She stated that she worked regularly from the time she began work in August of 1970 until the date of her fall. She also stated that she previously worked for Russellville Nursing Home and had a good record there. She denied that she had been involved in an automobile accident or that she had hurt her back off the job. Proof on the part of the treating doctors showed that she had injured her back in her yard while bending over to pick up an egg and that subsequent to the date of the claimed injuries she had been involved in an automobile collision. None of the treating physicians could relate her back problems to her alleged work injuries. The records from the Hospital and the Hursing Home demonstrated an erratic work history allegedly due to headaches. The Commission in denying the claim laid much stress upon appellant’s credibility. The circuit- court affirmed the Commission. We find evidence in the record upon which the Commission could have either approved or denied the claim depending upon the credibility of the witnesses. This being true we are unable to say that there was no substantial evidence to support the Commission’s findings. See May v. Crompton-Arkansas Mills, Inc., 253 Ark. 1080, 490 S.W. 2d 794 (1973). Affirmed.